EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Leonard Z. Hua (Registration# 69247) based on the interview conducted on 11 January 2022 as follows:

1.  (Currently Amended)  A database management system, comprising:
a multicore processor comprising a set of shared cores and a set of partition cores; 
a memory; and 
a database engine configured to:
divide the memory into a shared memory and a partitioned memory corresponding to two contiguous address spaces, wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical database partitions, wherein each logical database partition of the partitioned memory is managed by a respective partition core of the set of partition cores that is mapped to the respective logical database partition;
selectively activate a cache coherency mechanism for the shared memory, wherein the cache coherency mechanism maintains coherency between core caches of the set of shared cores and the shared memory, and disable the cache coherency mechanism for the partitioned memory, and the partitioned memory;
execute, based on the set of shared cores, at least one transaction worker thread for managing transaction states and database indexes in the shared memory based on the cache coherency mechanism; and
execute, based on at least one partition core of the set of partition cores, at least one partition manager thread for handling a plurality of database access actions submitted by the at least one transaction worker thread to access a database in the partitioned memory, 


2.  (Cancelled).

3.  (Previously Presented)  The system of claim 1, wherein the database engine is further configured to dynamically divide a plurality of independent processing cores of the multicore processor into the set of shared cores and the set of partition cores according to a monitored run time work load of the multicore processor.

4.  (Currently Amended)  The system of claim 1, wherein the at least one partition manager thread comprises a plurality of partition manager threads, and wherein each one of the plurality of logical database partitions corresponds to a respective partition manager thread of the plurality of partition manager threads. 

5.  (Currently Amended)  The system of claim 4, wherein the plurality of logical database partitions are equal size physical partitions.

6.  (Currently Amended)  The system of claim 4, wherein the database engine is further configured to map the plurality of logical database partitions according to an output of a hash partitioning mechanism that relates to each one of the plurality of logical database partitions as comprising a plurality of rows each having a global hash value at a fixed range.

7.  (Previously Presented)  The system of claim 6, wherein the global hash value for a respective row of the plurality of rows is composed by concatenating a table identifier and a primary key value of a table in which the respective row resides. 

8.  (Currently Amended)  A method of managing database access actions, comprising:
dividing, by a database engine of a database management system, a memory of the database management system into a shared memory and a partitioned memory corresponding to two contiguous address spaces, wherein the shared memory is shared by a set of shared cores of database partitions, wherein each logical database partition of the partitioned memory is managed by a respective partition core of a[[the]] set of partition cores of the multicore processor that is mapped to the respective logical database partition;
selectively activating, by the database engine, a cache coherency mechanism for the shared memory, wherein the cache coherency mechanism maintains coherency between core caches of the set of shared cores and the shared memory, and disabling the cache coherency mechanism for the partitioned memory, 
executing, by the database engine, based on the set of shared cores, at least one transaction worker thread for managing transaction states and database indexes in the shared memory based on the cache coherency mechanism; and
executing, by the database engine, based on at least one partition core of the set of partition cores, at least one partition manager thread for handling a plurality of database access actions submitted by the at least one transaction worker thread to access a database in the partitioned memory, 
wherein the at least one transaction worker thread and the at least one partition manager thread are executed simultaneously on the multicore processor of the database management system. 

9-12.  (Cancelled).  

13.  (Previously Presented)  The database management system according to claim 1, wherein the memory is a random access memory (RAM) of the database management system.

14.  (Previously Presented)  The database management system according to claim 13, wherein the RAM is used as a main memory of the database management system.

Drawings
Figures 3-6 and 8 have gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “selectively activate a cache coherency mechanism for the shared memory, wherein the cache coherency mechanism maintains coherency between core caches of the set of shared cores and the shared memory, and disable the cache coherency mechanism for the partitioned memory, wherein the cache coherency mechanism is disabled between core caches of the partition cores of the set of partition cores and the partitioned memory” in combination with other claim limitations set forth in independent claim 1 and the claim limitations “selectively activating, by the database engine, a cache coherency mechanism for the shared memory, wherein the cache coherency mechanism maintains coherency between core caches of the set of shared cores and the shared memory, and disabling the cache coherency mechanism for the partitioned memory, wherein the cache coherency mechanism is disabled between core caches of the partition cores of the set of partition cores and the partitioned memory” in combination with other claim limitations set forth in independent claim 8 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156